August 18, 2011 VIA EDGAR John Cash, Accounting Branch Chief Securities and Exchange Commission Mail Stop 4631 Washington, D.C. 20549 Re:Heartland, Inc. Form 10-K for the fiscal year ended December 31, 2010 Filed March 30, 2011 File No. 0-27045 Dear Mr. Cash: We are in receipt of your letter dated August 8, 2011.Together with our auditors and outside legal counsel, we are in the process of reviewing your comments and intend to respond no later than August 26, 2011. Please contact Stephen Fleming, our attorney, with any further questions.Mr. Fleming can be reached at 516-833-5034. Respectfully, /s/Mitchell L. Cox Mitchell L. Cox, CPA Chief Financial Officer
